  Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 1 of 12        1



                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA       :
                                 :
                Plaintiff,       :               Criminal Action
                                 :               No. 19-125
  v.                             :
                                 :
  GREGORY B. CRAIG,              :               April 12, 2019
                                 :               1:30 p.m.
                                 :
                                 :
                Defendant.       :               Washington, D.C.
                                 :
  .............................. :


             TRANSCRIPT OF ARRAIGNMENT PROCEEDINGS
          BEFORE THE HONORABLE DEBORAH A. ROBINSON,
        UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

APPEARANCES:

 For the United States:              Fernando Campoamor-Sanchez,
                                     Assistant U.S. Attorney
                                     U.S. ATTORNEY'S OFFICE FOR THE
                                     DISTRICT OF COLUMBIA
                                     555 Fourth Street, NW
                                     Washington, DC 20530
                                     (202) 252-7698
                                     Fax: (202) 252-7792
                                     Email:
                                     Fernando.campoamor-sanchez@usdoj.
                                     gov

                                     Jason Bradley Adam McCullough,
                                     Assistant U.S.
                                     U.S. DEPARTMENT OF JUSTICE
                                     950 Pennsylvania Avenue, NW
                                     Washington, DC 20530
                                     (202) 233-0986
                                     Email: Jason.mccullough@usdoj.gov




                 Scott L. Wallace, RDR, CRR, Official Court Reporter
                          (202)354-3196 * scottlyn01@aol.com
Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 2 of 12      2



APPEARANCES:   Cont.

For the Government:                Molly Gulland Gaston, Assistant
                                   U.S. Attorney
                                   U.S. ATTORNEY'S OFFICE FOR THE
                                   DISTRICT OF COLUMBIA
                                   555 Fourth Street, NW
                                   Washington, DC 20530
                                   (202) 252-7803
                                   Email: Molly.gaston@usdoj.gov

For the Defendant:                 William James Murphy, Esq.
                                   ZUCKERMAN SPAEDER, LLP
                                   100 East Pratt Street
                                   Suite 2440
                                   Baltimore, MD 21202
                                   (410) 949-1146
                                   Fax: (410) 659-0436
                                   Email: Wmurphy@zuckerman.com

                                   Adam B. Abelson, Esq.
                                   ZUCKERMAN SPAEDER, LLP
                                   100 East Pratt Street
                                   Suite 2440
                                   Baltimore, MD 21202
                                   (410) 949-1148
                                   Fax: (410) 659-0436
                                   Email: AAbelson@zuckerman.com

                                   William W. Taylor III, Esq.
                                   ZUCKERMAN SPAEDER, LLP
                                   1800 M Street, NW
                                   Suite 1000
                                   Washington, DC 20036
                                   (202) 778-1810
                                   Fax: (202) 822-8106
                                   Email: Wtaylor@zuckerman.com

                                   Ezra B. Marcus, Esq.
                                   ZUCKERMAN SPAEDER, LLP
                                   1800 M Street, NW
                                   Suite 1000
                                   Washington, DC 20036
                                   (202) 778-1814
                                   Fax: (202) 822-8106
                                   Email: Emarcus@zuckerman.com




               Scott L. Wallace, RDR, CRR, Official Court Reporter
                        (202)354-3196 * scottlyn01@aol.com
  Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 3 of 12         3



 APPEARANCES:    Cont.

 Pretrial Services Agency:           Christine Schuck, Pretrial Officer




 Court Reporter:                     Scott L. Wallace, RDR, CRR
                                     Official Court Reporter
                                     Room 6503, U.S. Courthouse
                                     Washington, D.C. 20001
                                     202.354.3196
                                     scottlyn01@aol.com,

Proceedings reported by machine shorthand, transcript produced
by computer-aided transcription.




                 Scott L. Wallace, RDR, CRR, Official Court Reporter
                          (202)354-3196 * scottlyn01@aol.com
       Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 4 of 12                     4



 1                    AFTERNOON SESSION, APRIL 12, 2019

 2   (1:32 p.m.)

 3            THE COURTROOM CLERK:         All right.        This is Criminal Case

 4   19-125, United States versus Gregory Craig.

 5            Representing the government is Fernando

 6   Campoamor-Sanchez -- if I mispronounce your name, I apologize --

 7   Molly Gaston, and also James McCullough.

 8            Representing the defendant is William James Murphy,

 9   William W. Taylor III, Ezra Marcus and Adam Abelson.

10            Okay.   Pretrial Officer is Christine Schuck.                   This is an

11   initial appearance and an arraignment.                 Will the defendant please

12   stand.

13            Raise your right hand to be sworn, sir.

14            (GREGORY B. CRAIG, DEFENDANT IN THE CASE, SWORN)

15            THE COURT:    Sir, will you please state your full name for

16   the record.

17            MR. CRAIG:    Gregory B. Craig.

18            THE COURT:    Thank you.        You may be seated.

19            Mr. Craig has appeared voluntarily upon learning of an

20   indictment returned by a Grand Jury of this Court on yesterday.

21   You are advised, sir, that you are not required to make any

22   statement concerning the charges in the indictment, and that any

23   statement you make may be used against you.                    You are advised that

24   you have the right to the assistance of counsel.

25            Counsel, may I ask whether you are prepared to proceed



                        Scott L. Wallace, RDR, CRR, Official Court Reporter
                                 (202)354-3196 * scottlyn01@aol.com
       Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 5 of 12                         5



 1   with the arraignment at this time?

 2         MR. MURPHY:      Yes, Your Honor.

 3         THE COURT:      Mr. Murphy.

 4         MR. MURPHY:      Yes.

 5         THE COURT:      Good afternoon.

 6         MR. MURPHY:      Good afternoon.

 7         THE COURT:      Mr. Murphy, did you, indeed, receive a copy of

 8   the indictment?

 9         MR. MURPHY:      Yes, we did, Your Honor.

10         THE COURT:      And have you had sufficient opportunity to

11   review the indictment with Mr. Craig?

12         MR. MURPHY:      Yes, I have.

13         THE COURT:      And on behalf of Mr. Craig, do you waive

14   formal reading of the indictment?

15         MR. MURPHY:      Yes, we do, Your Honor.

16         THE COURT:      And with respect to a plea?

17         MR. MURPHY:      Not guilty, Your Honor, as to both counts.

18         THE COURT:      Thank you very much, Mr. Murphy.                  You may be

19   seated.   A plea of not guilty will be entered.

20         Counsel, we have been advised that the assigned U.S.

21   district judge, Judge Jackson, has scheduled a status hearing for

22   Monday, April 15th, at 10 a.m. in her courtroom, Courtroom 3.                        So

23   we'll ask that all of you please make note of that date and time.

24         Counsel, did you receive the report of the Pretrial

25   Services Agency, Mr. Murphy?



                       Scott L. Wallace, RDR, CRR, Official Court Reporter
                                (202)354-3196 * scottlyn01@aol.com
       Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 6 of 12                   6



 1         MR. MURPHY:     I don't think I've received it.

 2         THE COURT:     Do you have your copy, Mr. --

 3         MR. MURPHY:     Now I have it.

 4         THE COURT:     Mr. Campoamor-Sanchez.

 5         MR. CAMPOAMOR:       We did.      We just shared it with Mr. Murphy

 6   right now.

 7         THE COURT:     Very well.        Mr. Murphy, I cannot address why

 8   you did not receive your report.            Please have a seat and review

 9   it, and then I will hear from counsel for the government

10   concerning any request with respect to release or detention.

11         (Brief pause in proceedings.)

12         THE COURT:     Have you had sufficient time to review the

13   report, Mr. Murphy?

14         MR. MURPHY:     Yes, Your Honor.

15         THE COURT:     Very well.        Thank you, Mr. Murphy.

16   Mr. Campoamor-Sanchez or Ms. Gaston, I will hear from you now.

17   Do you wish to be heard with regard to Mr. Craig's conditions of

18   release?

19         MS. GASTON:     Thank you, Your Honor.              Good afternoon.

20         THE COURT:     Good afternoon.

21         MS. GASTON:     The government would agree with the

22   recommendation by the Pretrial Services Agency.                    The one matter

23   that the government would note is it suggests that Mr. Craig not

24   possess a passport, and it's our understanding that he has travel

25   planned internationally in September as indicated on the second



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 7 of 12                 7



 1   page of the report, and so we have not had a chance to discuss

 2   that with the defense.       So, we'd be willing to defer that

 3   recommendation until Monday before Judge Jackson.

 4         THE COURT:     Very well.        Thank you very much, Ms. Gaston.

 5   Mr. Murphy.

 6         MR. MURPHY:     Your Honor, we would -- we don't see a need

 7   for Mr. Craig to surrender his passport, but we'll be prepared to

 8   discuss that with the Court on Monday.

 9         THE COURT:     Very well.        Thank you very much, Mr. Murphy.

10         The Court, having considered the representations of

11   counsel and the report of the Pretrial Services Agency, finds

12   that the conditions of release proposed by the Pretrial Services

13   Agency are, indeed, the least restrictive to reasonably assure

14   Mr. Craig's appearance and the safety of the community, and the

15   Court will so order.

16         Mr. Craig, sir, at this time the Court will release you on

17   your personal promise to return to court for your status hearing

18   and all other proceedings in this case with the following

19   additional conditions:       First, you must report to the Pretrial

20   Services Agency by telephone once each week.                  Pretrial Services

21   will give you instructions regarding the date on which you are to

22   report.

23         You must continue to reside at your current address and

24   follow any instructions of Pretrial Services concerning

25   verification of your address.



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 8 of 12                      8



 1         You are not to travel outside the Washington Metropolitan

 2   area without prior approval of the Court.

 3         If you have a passport in your possession, you must bring

 4   it with you to the status hearing and follow any instructions of

 5   the assigned district judge after counsel has had an opportunity

 6   to confer and make further representations regarding surrender of

 7   your passport.

 8         Your final condition, sir, is that you return to court

 9   whenever your appearance in court is required.                   Your next

10   scheduled appearance is Monday in courtroom 3 at 10 a.m. before

11   Judge Amy Berman Jackson, the U.S. district judge assigned to

12   your case.

13         You are advised, sir, that your willful failure to appear

14   on that date or to appear on any other date for which proceedings

15   are scheduled would be a separate offense for which you could

16   face an additional period of incarceration or a fine or both.                     Do

17   you understand, sir?

18         MR. CRAIG:     I do.

19         THE COURT:     Very well.        Thank you.        You may have a seat.

20   Mr. Murphy.

21         MR. MURPHY:     Yes, Your Honor.           Can we discuss with Judge

22   Jackson on Monday the requirement that Mr. Craig stay within the

23   D.C. area absent permission from the Court.                  He has a number of

24   family members and children who live outside of the D.C.

25   Metropolitan area.     He has another residence that's in



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 9 of 12        9



 1   Massachusetts, I believe, and we would like to just have the

 2   ability for him to report to Pretrial Services or the Court or

 3   the prosecutors when he needs to travel, without getting formal

 4   permission from the Court to make those kinds of trips.

 5         THE COURT:     May I ask that counsel confer regarding that

 6   matter and prepare to address it in greater detail on Monday,

 7   please --

 8         MR. MURPHY:     -- yes, Your Honor --

 9         THE COURT:     -- since at this time it appears you do not

10   have a common understanding of travel plans or expectations or

11   what conditions might be reasonable in this set of circumstances.

12   Thank you.

13         MR. MURPHY:     Thank you, Your Honor.

14         THE COURT:     There is one condition that the Court

15   neglected to address, and I will ask you, Mr. Murphy, whether

16   Mr. Craig has already reported to the U.S. Marshal Service for

17   routine processing?

18         MR. MURPHY:     We're scheduled to do that immediately after

19   this proceeding.

20         THE COURT:     Very well.        I will add as a further special

21   condition of release that you report, Mr. Craig, after you leave

22   the courtroom to the Marshal Service office.

23         MR. MURPHY:     We'll do that.

24         THE COURT:     Thank you.        Anything further, Ms. Gaston?

25         MS. GASTON:     Your Honor, I have a booking order prepared



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
      Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 10 of 12              10



 1   that we have shared with the defense that would provide for

 2   further processing at a date and time that's mutually beneficial

 3   to the parties.

 4         THE COURT:      Have the parties agreed upon a date and time?

 5   If not, perhaps you can confer while Ms. Schuck is completing the

 6   release order and the date and time can be included in the order.

 7         MS. GASTON:      We can do that, Your Honor.

 8         THE COURT:      Very well.        Thank you.

 9         MS. GASTON:      Thank you.

10         (Discussion had off the record.)

11         THE COURT:      Do you have the proposed order now,

12   Ms. Gaston?

13         MS. GASTON:      Yes.

14         THE COURT:      Very well.        I'll ask you to please hand it to

15   the deputy clerk.

16         MS. GASTON:      (Complied).

17         THE COURT:      Ms. Schuck, I will ask you to please add to

18   the release order the further condition that Mr. Craig comply

19   with the order requiring routine processing by the F.B.I.               That

20   is the written order that I am signing now.

21         Ms. Gaston or Mr. Murphy, did you agree upon a time, a

22   date and time?

23         MR. MURPHY:      I suggest, Your Honor, that we do the

24   processing at the police department on Monday after the hearing

25   with Judge Jackson.       And Mr. Craig was actually already processed



                       Scott L. Wallace, RDR, CRR, Official Court Reporter
                                (202)354-3196 * scottlyn01@aol.com
      Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 11 of 12          11



 1   this morning by the F.B.I.

 2         THE COURT:     In that event, Ms. Schuck, I will ask you to

 3   please delete as a release condition complying with the order

 4   requiring booking by the F.B.I., and we will return -- the deputy

 5   clerk will return to you the order.

 6         (Brief pause in proceedings.)

 7         THE COURTROOM CLERK:          Sir, would you stand and raise your

 8   right hand.   Do you solemnly swear to follow the conditions of

 9   your release as set forth by this Court so help you God?

10         THE DEFENDANT:       I do.

11         THE COURT:     So, counsel, is there anything further with

12   respect to this matter this afternoon?

13         Mr. Campoamor-Sanchez or Ms. Gaston, is there anything

14   further on behalf of the United States?

15         MR. CAMPOAMOR:       No, Your Honor.          Thank you.

16         THE COURT:     Thank you, counsel.            Mr. Murphy, is there

17   anything further on behalf of Mr. Craig?

18         MR. MURPHY:     No, Your Honor.

19         THE COURT:     Thank you, Mr. Murphy.              You may all be

20   excused.

21         MR. CAMPOAMOR:       Thank you, Your Honor.

22         (Proceedings adjourned at 1:53 p.m.)

23

24

25



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
     Case 1:19-cr-00125-ABJ Document 115 Filed 08/20/19 Page 12 of 12             12



 1

 2

 3
                           C E R T I F I C A T E
 4

 5                         I, Scott L. Wallace, RDR-CRR, certify that
           the foregoing is a correct transcript from the record of
 6         proceedings in the above-entitled matter.

 7
             /s/ Scott L. Wallace                                4/22/19
 8           ----------------------------                      ----------------
              Scott L. Wallace, RDR, CRR                          Date
 9              Official Court Reporter

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                     Scott L. Wallace, RDR, CRR, Official Court Reporter
                              (202)354-3196 * scottlyn01@aol.com
